Citation Nr: 0914333	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  02-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for low back degenerative disc disease with mechanical low 
back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to June 
1976 and June 1990 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for degenerative 
disc disease at L3-4 and L4-5 with mechanical low back pain 
assigning a 10 percent evaluation, effective February 1, 
1999.  

The Veteran testified at an RO hearing in September 2004.  In 
May 2006, the Veteran testified before a Veterans Law Judge 
(VLJ) at a Board video conference hearing at the RO.  The 
Board remanded this case for additional development in August 
2006.  The development was subsequently accomplished; but 
during the appeal, the VLJ who conducted the May 2006 hearing 
retired from the Board.  The Veteran was given an opportunity 
to testify at another Board hearing and opted to do so.  In 
October 2007, the Board remanded the case for a hearing to be 
scheduled.  The Veteran testified before the undersigned 
Acting VLJ at a Board video conference hearing at the RO in 
July 2008.  Transcripts of all the hearings are of record. 

The Board remanded this case again in September 2008.


FINDING OF FACT

In January 2009, prior to the promulgation of a decision, the 
Veteran submitted a written statement that he wished to 
withdraw his appeal with respect to the claim for an initial 
evaluation in excess of 10 percent for low back degenerative 
disc disease with mechanical low back pain.




CONCLUSION OF LAW

Because the appellant has withdrawn his appeal with respect 
to the claim for an initial evaluation in excess of 10 
percent for low back degenerative disc disease with 
mechanical low back pain, the Board does not have 
jurisdiction to consider the claim and it is dismissed. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a written statement that he wished to 
withdraw his appeal with respect to the claim for an initial 
evaluation in excess of 10 percent for low back degenerative 
disc disease with mechanical low back pain.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.    

As the Veteran has withdrawn his appeal with respect to his 
claim for an initial evaluation in excess of 10 percent for 
low back degenerative disc disease with mechanical low back 
pain, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction and this issue is dismissed.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for low back degenerative disc disease with mechanical low 
back pain is dismissed.



____________________________________________
CYNTHIA. A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


